Citation Nr: 0323186	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
title 38, chapter 35 of the United States Code.

3.  Entitlement to accrued benefits.

4.  Entitlement to additional burial benefits as a result of 
death being due to a service-connected disability.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel

INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1953 to March 1957.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 2001 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Records show the appellant failed to appear, 
without indication of cause, for a scheduled personal hearing 
in June 2003.  Therefore, her request for a personal hearing 
must be considered as having been withdrawn.  See 38 C.F.R. 
§ 20.702.  The issues of entitlement to service connection 
for the cause of the veteran's death. Dependent's entitlement 
to VA education benefits, and entitlement to a higher rate of 
burial benefit based on the cause of death being service 
connected will be addressed in a remand which follows this 
decision.


FINDING OF FACT

The veteran had no claims pending with VA at the time of his 
death.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met with respect to this issue.  
The appellant was notified of the VCAA provisions by 
correspondence dated in November 2001.  The RO also advised 
her of the evidence necessary to substantiate her accrued 
benefit claim by various documents during the course of this 
appeal, including a statement of the case in April 2002.  
These documents adequately notified her of the evidence 
necessary to substantiate this claim and of the action to be 
taken by VA.  As the appellant has been kept apprised of what 
she must show to prevail in her claim, what information and 
evidence she is responsible for, and what evidence VA must 
secure, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that record is complete as to the matter addressed 
herein, and that no evidentiary development assistance is 
needed. 

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000(a).  

Application for accrued benefits must be filed within 1 year 
after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000 (c); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. 
Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

Based upon thorough review of the entire record, the Board 
finds that the veteran had no claims pending with VA at the 
time of his death.  Therefore, the threshold criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied.  See 38 U.S.C.A. § 5121; Jones, 
136 F.3d at 1300.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

The appeal for establishing entitlement to accrued benefits 
is denied.


REMAND

As noted above, there was a significant recent change in VA 
law.  The VCAA requires VA obtain medical opinions when 
necessary for an adequate decision.  The available evidence 
is not sufficient for an adequate determination of the 
complex medical issue at question.  The appellant's 
assertions, in essence, that the veteran's death was caused 
or was materially affected by a service-connected disability 
or by a disability proximately due to or aggravated by a 
service-connected disability have not been addressed by 
competent medical opinion.  She specifically claimed his 
hypertension developed as a result of his service-connected 
post-traumatic stress disorder (PTSD).  Records also show the 
veteran was treated for pneumonitis during active service and 
that he subsequently developed chronic obstructive pulmonary 
disease (COPD).  If a service-connected disability affected a 
vital organ, consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other, death-causing diseases.  38 C.F.R. § 3.312(c)(3).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate VA specialist for an 
opinion as to whether it is as likely as 
not that his death was caused or was 
proximately due to a disease or injury 
incurred as a result of any incident of 
service.  The examiner should comment on 
the appellant's assertion that the 
veteran died (or was rendered less 
capable of resisting the effects of 
death-causing disease) due to 
hypertension that developed as a result 
of his service-connected PTSD, and also 
specifically whether the record 
demonstrates any etiological relationship 
between the veteran's treatment for 
pneumonitis in April 1954 and his 
subsequently developed COPD.  The claims 
folder must be made available to, and 
reviewed by, the consulting specialist.  
The reviewing physician should explain 
the rationale for any opinion(s) given.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If they remain denied, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



